Citation Nr: 1243280	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea versicolor, claimed as rash, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disability, claimed as reduction in lung capacity, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to March 1989, July 1989 to October 1989, and December 1990 to June 1991.  The Veteran also had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2009, the Board denied the Veteran's appeal.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the parties filed a Joint Motion for Remand.  By subsequent Order, the Court granted the motion and remanded the matter for compliance with the instructions therein.  

In November 2010, the Board remanded the appeal for additional development.  The case has since returned to the Board.  

The issue of entitlement to service connection for tinea versicolor, claimed as rash, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations from February 12, 1991 to March 7, 1991.  

2.  The Veteran's claimed respiratory disability has been attributed to a known clinical diagnosis, i.e. chronic obstructive pulmonary disease.  

3.  The preponderance of the evidence is against finding that the Veteran currently has a respiratory disability that is related to active military service or events therein; and compensably disabling bronchiectasis is not shown within one year following discharge from active duty.  

4.  The most probative evidence preponderates against finding a confirmed diagnosis of PTSD.

5.  The Veteran's psychiatric symptoms have been attributed to known clinical diagnoses, i.e. anxiety disorder and alcohol abuse.

6.  The preponderance of the evidence is against finding that the Veteran currently has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein.  

7.  The Veteran's alcohol abuse is due to his willful misconduct.

8.  The Veteran is not currently service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  A respiratory disability, claimed as reduction in lung capacity, was not incurred or aggravated during active military service, and bronchiectasis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.317 (2012).  

2.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).  

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in August and December 2005 of the information and evidence needed to substantiate and complete a claim.  Correspondence dated in March 2006 provided notice how VA assigns disability ratings and effective dates.   The appeal was most recently readjudicated in the February 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, and VA medical center records.  The Veteran was provided VA examinations in May 2011.  The Board acknowledges that the examiners did not provide their curriculum vitae as requested.  Notwithstanding, the respiratory examination was conducted by a VA physician and the PTSD examination was conducted by a VA psychologist.  The examinations are adequate to evaluate the issues decided herein and the Board finds substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)). 

In sum, the Board does not find any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran had Reserve service from approximately December 1988 to March 1994, with various periods of active duty.  The Veteran contends that any disabilities noted during Reserve service should be service-connected.  

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2011). 

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including bronchiectasis and psychosis, will be service-connected if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Service connection can also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness includes signs or symptoms involving the respiratory system and neuropsychological signs and symptoms.  38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in the Southwest Asia theater of operations from February 1991 to March 1991 and as such, is a Persian Gulf veteran.  38 C.F.R. § 3.317(e)(2).  

Respiratory disability

Pursuant to a June 2010 joint motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for denying service connection for a respiratory disability, to include due to an undiagnosed illness.  Specifically, that the Board erred in impliedly rejecting the Veteran's lay statements regarding symptomotology because the record did not contain corroborating medical statements.  It was noted that the Board must assess the credibility and probative value of lay evidence.  

Service treatment records do not show complaints of or treatment for a respiratory disability during a period of active military service.  

VA medical records dated in September 1993 note the Veteran's complaints of a productive cough with exertional dyspnea and wheezing.  The assessment included possible reactive airway disease.  Chest x-ray showed multiple calcified granulomas scattered in both perihilar regions.  There were no active pulmonary infiltrations or pleural effusions identified.  

In October 1993, the Veteran was seen with continued complaints.  On physical examination, the lungs were clear with expiratory wheezing bilaterally.  The examiner noted possible asthma, smoking, and systemic illness, questionable etiology.  

A record dated in January 1994 noted progressive shortness of breath.  The assessment was exertional dyspnea, questionable asthma.  

Reserve records show that on examination in March 1994, the Veteran reported that he was taking bronchodilators and corticosteroids for a bronchospasm and antibiotics for bronchitis.  A chest x-ray was negative.  The examiner noted bronchospasm and dyspnea, considered disabling.  Tobacco abuse was also noted.  This examination was not conducted during a period of active duty, or active duty for training.  

In June 2005, the Veteran claimed entitlement to service connection for an unexplained reduction in lung capacity.  The claims file contains various statements wherein the Veteran alleged continuing respiratory problems.  For example, in a December 2005 statement, the Veteran reported that he still had diminished lung capacity.  

In July 2006, the Veteran reported that his diminished lung capacity was first manifested within a year of his Persian Gulf service and that his problems had not been diagnosed or cured.  

A May 2007 VA primary care note indicates that the Veteran had a history of dyspnea and questionable asthma/reactive airway disease since 1992 or 1993.  On physical examination, lungs were clear to auscultation.  The assessments included dyspnea.  It was noted that the Veteran needed to quit smoking, which he was not ready to do.  

The Veteran underwent a VA examination in May 2011.  He reported breathing difficulties after returning from Kuwait and Saudi Arabia in 1991.  He reported continued shortness of breath on exertion and persistent productive cough.  He reported smoking one pack of cigarettes per day and a history of smoking for 30 years.  Pulmonary function tests showed a mild restrictive defect.  Chest x-ray showed mild chronic obstructive pulmonary disease.  

A January 2012 VA addendum indicates that the claims folder and VA records were reviewed.  The examiner stated that the Veteran's chronic obstructive pulmonary disease was less likely than not related to military service.  He explained that treatment records exist for 1993, but that is greater than one year after return from active duty.  If additional records showed the exact start of his treatment for chronic obstructive disease with bronchodilators and/or steroids, then the opinion could be updated.  

The Veteran's claimed respiratory disability has been variously diagnosed throughout the appeal period, most recently as chronic obstructive pulmonary disease.  Accordingly, the claimed disability is not "undiagnosed" and service connection on a presumptive basis as a qualifying chronic disability resulting from an undiagnosed illness is not warranted.  

As noted, there is no evidence of treatment for or complaints of lung problems during a period of active military service or for several years thereafter.  The Veteran has reported difficulty breathing and shortness of breath since discharge from his period of active duty in 1991 and he is competent to make such assertions.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

Competency of evidence, however, differs from weight and credibility.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 ("Although interest may affect credibility of testimony, it does not affect competency to testify.")  Credibility can be affected by various factors, including inconsistent statements, inconsistency with other evidence of record, bias, self-interest, and a desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  

On review, the Board does not find the Veteran's reported history of in-service onset and continuing respiratory difficulties to be supported by the overall evidence of record.  For example, the Veteran apparently did not seek treatment for his complaints until more than two years following release from active duty.  At that time, he was treated for questionable asthma and/or reactive airway disease.  Additionally, while his complaints of shortness of breath, etc. were documented on examination in March 1994, his chest x-ray was negative and a diagnosis of chronic obstructive pulmonary disease was not noted until recently.  

Even assuming, without conceding, that the Veteran's reports are credible, this does not obviate the need for a medical nexus opinion.  While the Veteran is competent to report symptoms, he is not competent to offer a diagnosis of a respiratory disorder to include chronic obstructive pulmonary disease, dyspnea or asthma; or to provide an opinion addressing the etiology of any respiratory disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran was examined in May 2011 and a January 2012 addendum indicates that the claims folder was reviewed and that it was less likely than not that currently diagnosed chronic obstructive pulmonary disease is related to service.  The record does not contain competent evidence to the contrary.  

In summary, the preponderance of the most probative and credible evidence is against finding that any currently diagnosed respiratory disability, to include chronic obstructive pulmonary disease, is related to active military service or events therein.  

There is no evidence that the Veteran currently has bronchiectasis or that any such disability manifested to a compensable degree within one year following discharge from a qualified period of active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the evidence shows that the Veteran has a significant smoking history.  The provisions of 38 U.S.C.A. § 1103 (West 2002), which apply to claims filed after June 9, 1998, prohibit service connecting a disability as a result of disease or injury attributed to the use of tobacco products during active service. 

The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  

Acquired psychiatric disorder, to include PTSD

In June 2005, the Veteran submitted a claim of entitlement to service connection for PTSD.  At that time, he reported that he developed fear after he was unable to get a "seal" on his gas mask while he was in Saudi Arabia.  He reported continuing nightmares, sleep walking, and alcoholism.  Pursuant to the June 2010 joint motion, the issue has been rephrased to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Service treatment records do not show complaints, findings or a diagnosis of a chronic psychiatric disorder.  Records dated in March 1994 show that the Veteran was referred for evaluation by his command to determine alcohol dependency and rehabilitation.  It was noted that he had been drinking since 20 years of age and that he was dependent on alcohol.  On examination for separation in March 1994, the Veteran was clinically evaluated as psychiatrically normal.  On the associated report of medical history, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  He did not know whether he had any loss of memory or amnesia.  

The Veteran underwent VA psychological testing in December 2000.  At that time, he described several incidents related to his Gulf War experiences, to include providing information that led to the execution of a Turkish mercenary, becoming extremely fearful when he needed to put on his gas mask during Desert Storm, and observing corpses on the battlefield after combat had ceased.  Structured diagnostic interviewing revealed that the Veteran suffered from mild PTSD symptoms associated with experiences of Desert Storm, but did not meet clinical criteria for a PTSD diagnosis.  Specifically, he did not show clinically significant active avoidance or hyperarousal symptoms related to trauma.  The avoidance symptoms appeared relatively minor and hyperarousal symptoms appeared largely unrelated to trauma.  The impressions were mild PTSD symptoms; generalized anxiety disorder; and alcohol dependence.  

A September 2002 VA mental health intake assessment documents the Veteran's reported history of PTSD from the Gulf War.  He said his diagnosis was borderline, i.e., "he barely fulfilled the criteria."  Assessment included history of PTSD, depression, and alcohol abuse.

Private records dated in March 2005 show the Veteran was hospitalized for depression and suicidal tendencies.  The discharge diagnoses were depression, not otherwise specified; and alcohol dependence.  

In an August 2005 statement, the Veteran reported a scud missile attack while he was stationed in Saudi Arabia.  The RO was able to confirm a scud attack at Al Jubayl in February 1991.  Information in the June 2006 rating decision indicates that the RO was unable to confirm that the Veteran's unit was there at the time of the attack.  

In a July 2006 statement, the Veteran argued that not being able to confirm his unit's location during the attack seemed a moot point.  He noted that any time the alarm went off they had to put their masks on.  He argued that any time you could not seal your mask during a possible attack meant a "certain" and "impending horrible death."  The appellant argued that "every time" he put his mask on was a qualifying stressor.   

A May 2007 VA primary care note includes diagnoses of alcohol dependence, PTSD, insomnia, and depression.  

The Veteran underwent a VA individual diagnostic interview in July 2007.  He reported his psychiatric problems started during the Gulf War when he was "dodging scuds all the time."  Following examination and psychological testing, Axis I diagnosis was anxiety disorder, not otherwise specified; history of alcohol dependence; and tobacco use.  

The Veteran underwent a VA mental health consult in June 2010.  He reported 23 days of service in the Gulf War/Saudi Arabia and that he has had PTSD symptoms since about 1992.  He also reported alcohol abuse.  Following examination, Axis I diagnoses were probable PTSD, depression, alcohol abuse, and tobacco abuse.  

The Veteran underwent a VA examination in May 2011.  He reported that during the Gulf War, they put their gas masks on every single day and the one day he could not seal his gas mask was the day that they "got hit."  He was sure he was a dead man.  The Veteran stated that he "went over a decent guy and [he] came back a drunk."  Following examination, the examiner stated that the Veteran did not meet applicable stressor criterion nor did he meet the criteria for a diagnosis of PTSD.  Axis I diagnoses were alcohol abuse and anxiety disorder, not otherwise specified.  The examiner noted that alcohol abuse and anxiety symptoms overlap and there is no way to estimate how much alcohol abuse contributes to anxiety and how much anxiety contributes to alcohol abuse without resort to mere speculation.  The examiner provided the following opinion:

[The Veteran's] combination of stress exposure and symptoms is inconsistent with PTSD.  His constellation of symptoms is consistent with longstanding (alcohol) abuse and anxiety disorder.  It is less likely than not that (alcohol) abuse and anxiety disorder result from his military experiences.  However, it is at least as likely as not that his military experiences, including the general cultural expectations of at least casual drinking behavior among soldiers, high stress situations, and high task demands aggravated his pre-existing (alcohol) condition and contributed to anxiety formations.  

In support of the above opinion, the examiner provided the following rationale:

[The Veteran] describes one combat stress exposure in the midst of his deployment in which he frequently felt scared and believed he was going to die.  Complicating assignment of the combat stressor as root cause of all present anxiety formations are the facts that [the Veteran] has been exposed to several other severe stressors and near fatalities both prior to and after service.  While in [high school] a good friend committed suicide.  After the service he was in several automobile accidents.  In one accident his passenger was ejected through the windshield and suffered a broken hip while he experienced "a bump on the head."  In another automobile accident in mid-1990's with his brother he states, "Both cars saw what was coming.  They started going fast.  We were T-boned at the [railroad] tracks in Jersey.  Both cars wound up on the tracks.  Boy that was fun."  He reports that in 1998 while learning to fly helicopters the helicopter crashed.  Support for pre-existing (alcohol) abuse are that his biological father died of (alcohol) related cirrhosis of the liver, that while in [high school] [the Veteran] began drinking socially frequently.  It is at least as likely as not that service aggravated this condition.  Although he reports no problematic effects of drinking while in the military he also reported being disciplined for "driving with an open container."  Immediately after [discharge] he received a [driving while under the influence], numerous (alcohol)  abuse interventions have met with little success thus far as [the Veteran] states, "Beer is the evil I know."

Recent VA records show continued alcohol abuse.  For example, VA note dated in November 2011 indicates that the Veteran drinks 7-8 drinks per night on average.  

The Board acknowledges that the Veteran reports various PTSD symptoms and that outpatient records show a diagnosis of PTSD.  The outpatient records are based on the Veteran's reported psychiatric history.  The diagnosis of PTSD in the outpatient records, however, is not supported by the psychological testing in December 2000 or the findings on the recent May 2011 examination.  On review, the Board finds that the most probative evidence preponderates against finding a confirmed diagnosis of PTSD.  Accordingly, entitlement to service connection for PTSD is not warranted.    

Notwithstanding the foregoing the evidence of record shows current psychiatric diagnoses of anxiety disorder and alcohol dependence/abuse.  The Veteran's psychiatric complaints are not associated with an "undiagnosed illness."  Hence, 38 C.F.R. § 3.317 is not for application.  The Board further notes that the Veteran has not been diagnosed with a "psychosis," and service connection on a presumptive basis as a chronic disease is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a), 3.384.  

The Veteran contends that all of his current psychiatric issues stem from his service in the Gulf War.  The May 2011 examiner, however, did not find that the diagnosed disorders resulted from military service and the record does not contain competent evidence to the contrary.  As above, the Veteran is not competent to render an etiology opinion on a complex medical question.  Woehlaert.

The Board acknowledges the examiner's findings that the Veteran's military service aggravated his alcoholism and that alcoholism contributed to the formation of his anxiety disorder.  The law, however, states that compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  Thus, to the extent any current anxiety disorder was caused or aggravated by alcohol abuse, service connection is not warranted as a matter of law.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

Total rating for compensation based on individual unemployability

The Veteran contends that he is entitled to a total rating.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is not currently service-connected for any disabilities and therefore, he is not entitled to a total rating as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

In making this determination, the Board acknowledges that it is remanding the issue of entitlement to service connection for a skin disorder.  Notwithstanding, the Veteran does not contend, nor does the evidence show, that he is unemployable due to a skin disorder.  In his December 2005 application for unemployability, the Veteran specifically stated that he could not work due to depression, PTSD and alcoholism.  In June 2007, the Veteran reported that his lung condition had gotten to the point where he could no longer work in his field.  The appellant is not service connected for a respiratory or psychiatric disorder.  Consequently, the Board declines to defer the individual unemployability issue.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a respiratory disability, claimed as reduction in lung capacity, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability is denied.  



REMAND

The Veteran contends that he currently has a skin rash that is related to his military service.  In November 2010, the Board remanded the case and directed the AMC/RO to schedule the Veteran for a VA dermatology examination to determine the nature and etiology of any diagnosed skin disorder.  The examiner was specifically requested to state whether any skin disorder was attributable to a known clinical diagnosis and if so, whether such disability was at least as likely as not related to active military service.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

The Veteran underwent a VA examination in May 2011.  At that time, the examiner indicated that there were no pathologic skin lesions noted on the Veteran's torso.  In a January 2012 addendum, the examiner stated that when the Veteran was seen, there was no active skin condition and he was not able to determine a diagnosis.  The examiner stated that once a diagnosis was provided, the requested medical opinion could be given.  

In the October 2012 written brief presentation, the representative argued that when an examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court determined that the duty to assist had been violated when a dermatology examination was conducted during an inactive stage of the claimant's skin disability when the record showed that the skin disability consisted of active and inactive stages during which the condition improved.  

In this case, the examiner did not provide the requested opinion.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  Hence, to assist in his claim the Veteran should present himself to the nearest VA medical center or outpatient clinic for examination the next time his skin condition is active.  Once a diagnosis is rendered, he should advise the RO, who can obtain the records and forward to the examiner for the medical opinion that was requested in the November 2010 remand.  

VA medical records were added to the Veteran's Virtual VA eFolder in December 2011.  On remand, any additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to present to the nearest VA medical center or outpatient clinic on the next occasion that his skin disorder is active.  The Veteran should then notify the AMC/RO that he received VA treatment for his skin disorder.  The Veteran may also submit private records documenting any active skin disorder.  

2.  Thereafter, the AMC/RO should obtain the relevant VA records, to include any VA records since December 2011.  All records obtained should be associated with the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the claims folder should be returned to the May 2011 VA examiner for addendum.  If that examiner is not available, the records should be forwarded to another qualified VA physician examiner.  Additional physical examination of the Veteran is not required unless specifically requested by the examiner.  Access to Virtual VA and a copy of this remand, must also be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the Virtual VA records have been reviewed.  

The examiner is to review the additional medical records and state whether any skin disorder is attributable to a known clinical diagnosis or to a disease process other than a diagnosable skin disorder.  If the examiner cannot identify a known disease or disability which causes the appellant's skin symptoms, the examiner should so state.  

If a skin disorder is attributable to a known clinical diagnosis, the examiner must opine whether such disability is at least as likely as not related to active military service.  A complete rationale must be offered for any opinion provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to service connection for tinea versicolor, claimed as rash, to include as due to undiagnosed illness.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


